Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 05/01/2020.
Priority
3.	Applicant’s claim for the benefit of is a continuation of 14987234, filed 01/04/2016 ,now U.S. Patent #10685051, 14987234 is a continuation in part of 13665622, filed 10/31/2012 ,now U.S. Patent #9256836 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 05/01/2020 (the filing date), but depending upon the specific material claimed, could be as early as 10/31/2012. 

Information Disclosure Statement
4.	The references listed in the IDS filed 05/01/2020, 09/09/2020, 04/19/2021, 02/23/2022, and 06/01/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor or joint inventor of carrying out his invention. 
5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 6, 8, 13, 15, and 20, the word/terms "metrics”, render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  
Although in the application mentioned “metrics" in the Instant Specification (paragraphs 0024-0025, 0042-0044, 0049-0051), it is not clear defined in the original Specification, Drawings or Claims. 
Accordingly, the above claims not been further treated on the merits. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,238,079. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claim 1 in Instant Application that are rejected by corresponding claim(s) in US Patent No. 11,238,079 claim 1.

Instant Application
US 11,238,079
1. A computer-implemented method for building and using a reconfigurable content classification model, the method comprising: 


 	importing, by a computer from a document source into a container for the reconfigurable content classification model, example documents that have been identified as exemplars for a content classification; 







 	randomly selecting, from the example documents imported into the container, a set of test documents; 

 	running, by the computer using the reconfigurable content classification model, a test classification on the set of test documents; 
 	computing, by the computer, performance metrics based on the test classification, the performance metrics representing a level of accuracy of the reconfigurable content classification model; and 


 	presenting, by the computer, the metrics through a model reconfiguration user interface, the model reconfiguration user interface having user interface elements that are responsive to user input for reconfiguring the reconfigurable content classification model to change the level of accuracy of the reconfigurable content classification model, the user interface elements including a user interface element for adding or removing an example document from the container to thereby reconfigure the reconfigurable content classification model.






1. A computer-implemented method of automatic classification of digital content, the method comprising: 
 	creating or modifying a classification model, the creating or modifying comprising importing, from a document source into the classification model, example documents having content that exemplifies a content category or classification such that the classification model comprises the example documents thus imported, the importing performed by an auto-classification system having a processor and a non-transitory computer-readable medium; 

5. The computer-implemented method according to claim 1, further comprising: 
 	automatically randomly selecting, by the auto-classification system, a plurality of example documents in the classification model as the test documents.
(Back to claim 1)
 	testing the classification model for accuracy assessment, the testing performed by the auto-classification system and comprising classifying test documents utilizing the classification model; 
 	generating, by the auto-classification system based on the testing, feedback on the accuracy assessment of the classification model; 
 	displaying, by the auto-classification system through a user interface on a user device, the feedback on the accuracy assessment of the classification model; 
 	determining, by the auto-classification system based on an indication received through the user interface, whether to refine the classification model, the indication received through the user interface including an instruction to reject or accept the content category or classification of the example documents imported into the classification model; 
 	responsive to the indication indicating user refinement of the classification model, iteratively performing the modifying, the testing, the generating, the displaying, and the determining; 
 	classifying, by the auto-classification system utilizing the classification model, documents in a repository, the classifying comprising: 
 	comparing a document in the repository relative to a set of example documents in the classification model; and 
 	assigning the content category or classification of the set of example documents in the classification model to the document in the repository based on a similarity between the document in the repository and the set of example documents in the classification model.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-20 of US Patent No. 11,238,079. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacioiu et al. (US Patent Publication No. 2006/0047617 A1, hereinafter “Bacioiu”).
As to Claim 1, Bacioiu teaches the claimed limitations:
“A computer-implemented method for building and using a reconfigurable content classification model, the method comprising:” as a human assisted method of debugging training data used to train a machine learning classifier is provided. The method includes obtaining a classifier training data set (paragraph 0007). 
 	“importing, by a computer from a document source into a container for the reconfigurable content classification model, example documents that have been identified as exemplars for a content classification” as the training data set is then debugged using an integrated debugging tool configured to implement a debugging loop to obtain a debugged data set. The debugging tool can be configured to perform an estimation and simplification step to reduce data noise in the training data set prior to further analysis. The debugging tool also runs a panel of prediction-centric diagnostic metrics on the training data set, and provides the user prediction based listings of the results of the panel of prediction-centric diagnostic metrics (paragraph 0007). The method particularly beneficial in scenarios in which data errors have significant effect on accuracy of a classifier, especially if the assumption of natural data is likely to have been violated. This can happen when the natural data is exposed to tampering or when natural data is unavailable (i.e. raw data is received from external unregulated sources, the system is under development, data is merged from different sources, data is generated using low accuracy bootstrap methods (paragraphs 0017-0018), (paragraphs 0061-0065).
 	“randomly selecting, from the example documents imported into the container, a set of test documents” as train/test split=the process of randomly partitioning a data set into two subsets, one for training (larger subset) and one for testing (smaller subset). The train/test split allows both training and the preservation of an independent test data set--that was not used in training (paragraph 0058).
 	“running, by the computer using the reconfigurable content classification model, a test classification on the set of test documents” as prediction-centric tests: a panel of prediction-centric tests (metrics) are run on the training data. Existing tests which can be implemented include determining accuracy per prediction, number of mappings, number of features, and entropy measures. The panel of tests is extensible--via pluggable metrics. Prediction-based display of metrics: After the panel of prediction-centric tests or metrics are run, a graphical user interface is used to provide prediction-based display of the metrics, with sorting and filtering capabilities (paragraphs 0102-0103). Configurable failed query window, the GUI is configured to include a failed query window, with the number of items in the failed query list being configurable based on error type and on maximum size (paragraph 0104).
 	“computing, by the computer, performance metrics based on the test classification, the performance metrics representing a level of accuracy of the reconfigurable content classification model” as the debugging tool can be configured to perform an estimation and simplification step to reduce data noise in the training data set prior to further analysis. The debugging tool also runs a panel of prediction-centric diagnostic metrics on the training data set, and provides the user prediction based listings of the results of the panel of prediction-centric diagnostic metrics (paragraph 0007). Prediction ambiguity=A situation in which a pair--or a group, also known as cluster--of predictions are often confused with each other: confusion (paragraph 0069). Distance matrix=A matrix similar to the confusion matrix but in which the value in element i*j is the distance between the two predictions (computed using a distance metric such as the cosine distance) (paragraph 0073). Metric=Any measure that takes the data set as an input and returns an array of values--that can be displayed in a table (or spreadsheet format). If one of the columns is the prediction ID then the metric is said to be prediction centric (paragraphs 0078, 0082-0084). Classifier analyzer receives as an input a version of training data which requires clean-up to improve performance of the classifier. Classifier analyzer provides as an output, or helps to generate, an updated or debugged set of training data. When trained with debugged set of training data, classifier generally provides improved accuracy (paragraph 0088; claims 23-24, 28).
 	“presenting, by the computer, the metrics through a model reconfiguration user interface, the model reconfiguration user interface having user interface elements that are responsive to user input for reconfiguring the reconfigurable content classification model to change the level of accuracy of the reconfigurable content classification model, the user interface elements including a user interface element for adding or removing an example document from the container to thereby reconfigure the reconfigurable content classification model” as prediction-centric tests: A panel of prediction-centric tests (metrics) are run on the training data. Existing tests which can be implemented in this step include determining accuracy per prediction, number of mappings, number of features, and entropy measures. The panel of tests is extensible--via pluggable metrics (paragraph 0102). Prediction-based display of metrics: After the panel of prediction-centric tests or metrics are run, a graphical user interface (GUI) is used to provide prediction-based display of the metrics, with sorting and filtering (e.g., removing) capabilities, and with outliers highlighted to aid the developer or user of the system in efficiently identifying problems that, when corrected (paragraph 0103). This step can also include the display of a summary metric (averaged or total value across all predictions for various metrics). Configurable "failed query" window, in some embodiments the GUI is configured to include a failed query window, with the number of items in the failed query list being configurable based on error type and on maximum size (paragraphs 0103-0104). The system determines the overall accuracy for two consecutive versions of the data after debugging cycles, and the GUI displays a comparison between the overall accuracies of these two consecutive versions of the data. If the prediction sets of consecutive versions are different, due to the prediction set being under development, the accuracy comparison report is broken down by prediction sub-sets (paragraphs 0105-0107).

As to Claim 2, Bacioiu teaches the claimed limitations:
“wherein the user interface elements further include a user interface element for viewing, adding, or deleting a classification rule applicable to the content classification” as (paragraphs 0079-0081, 0103-0105, 0118-0120, 0132).

As to Claim 3, Bacioiu teaches the claimed limitations:
 	“wherein the classification rule is one of a plurality of classification rules for the reconfigurable content classification model, each respective rule of the plurality of classification rules having: a rule priority that determines an order in which the respective rule is applied; a confidence level to be applied to a document when the document satisfies a condition specified by the respective rule; and an applied classification that is to be applied to the document” as (paragraphs 0017, 0023, 0048, 0056, 0063, 0068, 0131, 0133, 0142).

As to Claim 4, Bacioiu teaches the claimed limitations:
 	“wherein the importing further includes importing additional example documents that have been identified as exemplars for a plurality of content classifications in a hierarchical classification scheme” as (paragraphs 0075, 0093, 0125).

As to Claim 5, Bacioiu teaches the claimed limitations:
 	“classifying, using the reconfigurable content classification model, groups of documents, entire databases, entire drives, subsets thereof, or individually selected groups of documents” as (paragraphs 0068-0070, 0072-0075, 0088, 0095, 0142)., 

As to Claim 6, Bacioiu teaches the claimed limitations:
 	“after the classifying is complete or as the classifying is being performed, computing and displaying metrics for at least one of: a number of documents processed, a number of documents that have been classified, a number of documents that have not been unclassified, a number of documents that have been rejected, or a number of documents that have been assigned a confidence level” as (paragraphs 0048, 0054, 0063, 0070, 0094-0097).

As to Claim 7, Bacioiu teaches the claimed limitations:
 	“wherein the document source comprises a content server” as (paragraphs 0039, 0041-0042).

As to claims 8-14 are rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 1-7. In addition, Bacioiu teaches methods and systems which facilitate manual data cleanup of machine learning classifier training data by dramatically improving productivity. A principled method for optimizing the size of the data window presented for human review, by prioritization based on cost-benefit (paragraph 0017). Therefore these claims are rejected for at least the same reasons as claims 1-7. 

As to claims 15-20 are rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 1-6. In addition, Bacioiu teaches a distributed computing environment, program modules are located in both local and remote computer storage media including memory storage devices (paragraph 0031). Therefore these claims are rejected for at least the same reasons as claims 1-6.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/01/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156